Citation Nr: 0120015	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
left knee disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The appellant had active duty for training from September 
1975 to November 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  The appellant's claim of service connection for a left 
knee disability was originally denied by the RO in May 1993.  
He did not timely appeal from that decision.  

2.  The additional evidence submitted since the May 1993 
decision bears directly and substantially upon the specific 
matter under consideration; is neither cumulative nor 
redundant; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

The evidence submitted since the RO's final May 1993 rating 
decision is new and material; thus, the appellant's claim of 
service connection for a left knee disorder is reopened. 38 
U.S.C.A. § 5107, 5108, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, the appellant submitted a claim of service 
connection for a left knee disability in January 1993.  The 
appellant failed to report to a scheduled VA examination and 
he did not submit any medical treatment records in support of 
his claim.  

In May 1993, the RO issued a rating decision which denied the 
claim based on lack of evidence of a current knee disability.  
Moreover, the RO was unable to verify any periods of active 
service of the appellant.  The appellant did not appeal that 
decision.  

Thereafter, in April 1998, the appellant submitted a request 
to reopen his claim of service connection for a left knee 
disability.  This time, he submitted recent medical treatment 
records and service medical records showing a past and 
current left knee disability.  In addition, administrative 
records showing a period of active service were also 
provided.  

Specifically, the DD Form 214 shows that the appellant had 
active duty for training for two months from September 1975 
to November 1975.  

The RO found this evidence to be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, it is apparent that the RO must have 
reopened the previously denied claim of service connection 
for a left knee disability.  However, the United States Court 
of Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

As noted hereinabove, in a May 1993 decision, the RO denied 
service connection for left knee disability.  The appellant 
was provided notice of his procedural and appellate rights; 
however, he did not perfect his appeal.  The RO's May 1993 
decision denying service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.104 (2000).  

In April 1998, the appellant submitted a request to reopen 
the claim of service connection for a left knee disability.  
As noted hereinabove, in support of his claim of service 
connection, he submitted evidence of active service, evidence 
of a knee disability in service and evidence of current 
disability.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant in this case 
has submitted new and material evidence.  The evidence is 
certainly new, as it was not of record at the time of the May 
1993 decision.  Furthermore, the evidence as noted 
hereinbelow is material as to question of service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable in this regard, the appellant 
is not prejudiced by the Board's deciding the issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left knee disorder, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In view of the above determination that the claim is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The appellant should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from a left knee disability due to disease or injury 
in service.  

A careful review of the service medical records show that 
there were no complaints, findings or diagnoses of a left 
knee disability at his entrance examination in May 1975.  The 
appellant indicated that he was in good health and was taking 
no medications at that time.  

An October 1975 service medical record shows that the 
appellant was treated at the orthopedic clinic with 
complaints of pain in the left lower leg with a swollen knee.  
Furthermore, on his November 1975 separation physical 
examination report, the appellant reported swollen or painful 
joints, leg cramps, and broken bones.  The Report of Medical 
Examination noted abnormal lower extremities.  Specifically, 
pain and swelling with internal derangement of the left knee 
with tear of lateral meniscus was noted, secondary to old 
football injury two years prior to service.  

An inpatient medical narrative summary shows that the veteran 
was admitted to an Army Hospital in October 1975 with left 
knee pain.  The appellant, a basic combat trainee, had 
intermittent pain and swelling of the left knee.  It was 
noted that he had sustained an injury to his left knee during 
a football game two years prior to enlistment.  

The appellant reported having occasional intermittent 
swelling and pain localized to the anterolateral aspect of 
the knee joint.  He indicated, however, that he was able to 
participate in full activities despite the pain.  According 
to the medical report, "The pain, swelling, and disability 
ha[d] increased with the requirements of basic training."  

The diagnosis was that of pain and swelling with internal 
derangement, left knee, with tear of lateral meniscus, 
secondary to old football injury two years prior to service.  
The appellant was thereafter presented to a Medical 
Evaluation Board for disposition.  

The post-service medical evidence consists of private 
treatment records showing treatment for a left knee 
disability.  Specifically, the records show that the 
appellant underwent arthroscopies of the left knee in 1982 
and 1993 due to meniscus tears.  

The records show that the appellant continued to complain of 
knee pain in 1996 at which time he requested a knee brace.  

The appellant was afforded a VA examination in June 1998.  
The appellant reported that he had injured his left knee 
during service.  On examination, the left knee had swelling, 
deformity and crepitus.  He was tender medially, laterally, 
anteriorally and posteriorally.  The diagnosis was that of 
status post medial meniscus removal, left knee with decreased 
function with pain and x-ray studies showing mild knee 
compartment narrowing.  

Interestingly, the appellant submitted several lay statements 
from acquaintances who reported that the appellant did not 
have a pre-existing left knee disability.  

Finally, a July 1998 private medical report shows that the 
appellant had considerable difficulty walking into the 
examining room, limping with pain and obvious inability to 
straighten his left leg.  The examiner reported a history of 
an injury to the appellant's left knee during military 
service.  

The assessment was that of history of traumatic injury to the 
left knee during military service with subsequent surgeries 
with resulting post-surgical knee and a 30-degree flexion 
contracture of the knee with limitation of gain because of 
inability to straighten the knee and chronic pain.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  In determining 
whether there is clear and unmistakable evidence that the 
injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 
Vet. App. 238, 245-246 (1994).  

In this case, the RO has determined that the appellant had a 
preexisting left knee disability that had not been aggravated 
beyond natural progress during service.  However, other 
evidence including recently submitted lay statements indicate 
that he had never had a pre-existing knee disability.  

The Board finds that the appellant should be afforded a VA 
examination to include obtaining an opinion as to the likely 
etiology of the claimed left knee disorder.  In addition, any 
other pertinent medical records should be obtained for review 
by the examiner in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  

Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction in 
this remand may be given a lower order of priority in terms 
of the necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
knee disability, not previously 
identified.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the appellant that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the appellant an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from a left 
knee disability due to disease or injury 
that was incurred in or aggravated by 
service.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
appellant for a VA examination to 
determine the current nature and the 
likely etiology of the claimed left knee 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the appellant and record a full 
clinical history referable to the claimed 
left knee disability.  Based on a review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the likelihood that the appellant has 
current left knee disability due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

